 


 HCON 378 ENR: Expressing support for designation of September 6, 2008, as Louisa Swain Day.
U.S. House of Representatives
2008-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
One Hundred Tenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. CON. RES. 378 


October 2, 2008
Agreed to
 
CONCURRENT RESOLUTION 
Expressing support for designation of September 6, 2008, as Louisa Swain Day. 
 
 
Whereas the Wyoming Territorial Legislature passed, and Governor John A. Campbell signed into law on December 10, 1869, a measure stating, “That every woman of the age of twenty-one years, residing in this territory, may, at every election, to be holden under the law thereof, cast her vote.”;  
Whereas this Suffrage Act granted women in the Wyoming Territory the right to vote with full civil and judicial equality to men;  
Whereas Louisa Swain, on September 6, 1870, became the Nation’s first woman voter under laws guaranteeing absolute political equality to women;  
Whereas she cast that vote as a 70 year-old woman in the town of Laramie’s municipal election;  
Whereas, the Laramie Daily Sentinel wrote, It is comforting to note that our first woman voter was really a lady . . . of the highest social standing in the community, universally beloved and respected. The scene was in the highest degree interesting and impressive. There was too much good sense in our community for any jeers or sneers to be seen on such an occasion;  
Whereas this vote was inspirational to the women’s suffrage movement and to the cause of civil rights;  
Whereas, Wyoming’s statehood, in 1890, brought the codification of this suffrage right through the ratification of the new Wyoming State constitution under Article 6, section 1;  
Whereas, when the Congress threatened to withhold statehood from Wyoming, territory legislators replied with a telegram stating that Wyoming would remain out of the Union 100 years rather than join without women’s suffrage;  
Whereas President Benjamin Harrison, on July 10, 1890, signed into law a bill admitting Wyoming into the Union, and recognizing it as the Nation’s Equality State;  
Whereas these actions instigated a path to the passage of the 19th Amendment to the United States Constitution 50 years after Louisa Swain’s historical first vote; and  
Whereas September 6, 2008, would be an appropriate date to designate as Louisa Swain Day: Now, therefore, be it  
 
That Congress supports the designation of a Louisa Swain Day.  
 
Clerk of the House of Representatives.Secretary of the Senate.
